DETAILED ACTION
	Claims 1-20 are present for examination.
	Claims 1-2, 8-9 and 15-16 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 02/08/2022 are persuasive.
No prior art or combination of prior art teaches or suggest a configuration memory read/write unit configured to receive configuration data for storage in a configuration memory of the programmable device, the configuration memory comprising a plurality of frames; a plurality of configuration memory read/write controllers coupled to the configuration memory read/write unit; and a plurality of fabric sub-regions (FSRs) respectively coupled to the plurality of configuration memory read/write controllers, each FSR of the plurality of FSRs including a pipeline of memory cells of the configuration memory disposed between buffers and a claims 1 and 8; and receiving, at configuration memory read/write unit, configuration data for storage in a configuration memory of the programmable device, the configuration memory comprising a plurality of frames; providing the configuration data to a plurality of configuration memory read/write controllers coupled to the configuration memory read/write unit; and providing the configuration data from the plurality of configuration memory read/write controllers to a plurality of fabric sub-regions (FSRs) respectively coupled to the plurality of configuration memory read/write controllers, each FSR including a pipeline of memory cells of the configuration memory disposed between buffers and a configuration memory read/write pipeline unit coupled between the pipeline and a next one of the plurality of FSRs and to a respective one of the plurality of configuration memory read/write controllers, wherein the configuration memory read/write pipeline unit in each of the plurality of FSRs includes: a flip flop having an output coupled to the respective one of the plurality of configuration memory read/write controllers; and a multiplexer having an output coupled to an input of the flip-flop, a first input coupled to the respective one of the plurality of configuration memory read/write controllers, and a second input coupled to one of the buffers in the respective FSR as recited in claim 15.


Response to Arguments
Applicant’s arguments, see pages 8-9, filed 02/08/2022, with respect to the rejection of claims 1, 6-8, 13-15 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Applicant’s arguments, see page 8, filed 02/08/2022, with respect to the objection of claims 2-5, 9-12 and 16-19 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139